Asch, J. (concurring in part in dissent).
The opinion written by Justice Ross for the majority and Justice Carro’s writing in dissent are impressive for their thoroughness and in the presentation of their respective views.
Upon consideration, I would affirm the trial court and remand the case for trial, but only on the limited issue of whether New York City gave adequate consideration to the *147need for low-cost housing. While the determination of the Court of Appeals in Chinese Staff & Workers Assn. v City of New York (68 NY2d 359) may be distinguished as dealing with a different aspect of this controversy, I feel that the holding and language of the Court of Appeals therein constrain us to follow its message.
The Manhattan Bridge Study, sponsored by the Department of City Planning of the City of New York, has reported that a substantial increase in Chinese residents could be expected in the study area and that large numbers of these people would be poor. Hence, it cited the overwhelming need to construct modern low-cost housing. The proposal adopted by the Board of Estimate, while giving lip service to such need, seems to mock this objective and, therefore, a hearing is required.
The zoning requirements of New York City limit the total floor area permitted in a building based upon a multiple of the area of the land on which the building stands. For the Special Manhattan Bridge District, regulations established a floor area bonus of seven square feet in any new development for every square foot of space developed as a community facility. Yet, for every square foot of low- and moderate-income housing produced in any new development, the zoning regulations grant a floor area bonus of only two square feet. It seems fairly obvious that any real estate developer who can read a profit and loss statement is going to choose the plan which gives the larger bonus of floor space. Thus, in the alternatives presented by the zoning resolutions there is a built-in financial prejudice against the building of low-cost housing. I believe that a trial is necessary to determine whether this issue was actually considered.
As the dissent notes, land on this planet is finite. However, as Malthus and others have observed, population is not. The sanctity of property, as manifested in the pristine formulation of our Constitution, reflected the value which our founding fathers placed on land. Through the nineteenth, and this century, as the population increased and as America gradually shifted to an urban industrial society from an agricultural one, our concerns and attitudes with respect to land use have also changed. The crushing effect of uncaring industrialization, especially on poor city workers, and the devastating impact of the economic depression of the twenties and thirties, were dealt with by legislation and case law diluting the protection of traditional property values. In the famous trinity of New Deal cases (West Coast Hotel Co. v Parrish, 300 US *148379; Labor Bd. v Jones & Laughlin, 301 US 1; Steward Mach. Co. v Davis, 301 US 548), the Supreme Court finally shifted its protective mantle from private property to exhibit an increased solicitude for individual welfare and personal liberties.
Justice Carro, in his dissent, has made a careful exposition of the constitutional, statutory and case law which supports making living space available for all segments of the population. His position is supported by the ruling of the Court of Appeals in Chinese Staff & Workers Assn. (supra). In that case, the court said: "Our holding is limited to a determination that existing patterns of population concentration, distribution or growth and existing community or neighborhood character are physical conditions such that the regulations adopted by the City of New York pursuant to SEQRA require an agency to consider the potential long-term secondary displacement of residents and businesses in determining whether a proposed project may have a significant effect on the environment” (supra, at 368).
According to the latest studies, the segregated housing patterns which appeared to be breaking up in the 1960’s and early 1970’s are reasserting themselves in New York City and its suburbs (NY Times, Apr. 1, 1987, at A2). Both Chinese Staff & Workers Assn. (supra) and the dissent herein, in language throughout the respective writings, would encourage neighborhood self-perpetuation, and go beyond just insuring that there is low-cost housing available.
I fear that a precedent may be created by these cases which will help to perpetuate existing neighborhoods as sacred precincts for people already living there who wish to keep outsiders out. We must be wary of authority which may serve to preserve ghettos by creating separate communities for different ethnic groups. Such unrestricted precedents may frustrate the stated purposes of providing housing for those people who need help most.
Developers have stated that they expected community groups to use Chinese Staff & Workers Assn. (supra) to stall developments which might substantially change a neighborhood—including such projects as shelters for the homeless. "Any community group is going to use this to fight all that,” said the president of the Real Estate Board of New York, Steven Spinola. "This gives them another hook to say they don’t want something in their neighborhood.” (NY Times, Nov. 20, 1986, at B7.) It has been recognized that "[b]olstered *149by an expanding arsenal of legal tactics and emboldened by a growing perception that they can win, New Yorkers are increasingly opposing the city’s attempts to open jails, shelters for the homeless, drug-treatment centers or anything else they fear will harm the character of their neighborhoods.” (NY Times, Apr. 23, 1987, at Al.) The precatory language in Justice Carro’s dissent by which he seeks to respond to the caveat herein expressed will not prevent its use for such result.
The majority, as well as the dissent, merge the city’s interest in fostering low-cost housing with a need to perpetuate the existing Chinese community in the area. Pluralism in American society gives it vitality, and the preservation of the local Chinese community may well be worthwhile. However, to go beyond a concern with the lack of low-cost housing, and lump such need with a stated objective of perpetuating an ethnic enclave, may create a pernicious precedent.
Sullivan, J. P., and Wallach, J., concur with Ross, J.; Carro, J., dissents in an opinion; Asch, J., concurs in part in the dissent in a separate opinion.
Order, Supreme Court, New York County, entered on September 26, 1985, modified, on the law and on the facts, to the extent of granting city defendants’ motion to dismiss the first and second causes of action, and except as thus modified, otherwise affirmed, without costs and without disbursements.